  Case 3:19-cv-03050-TLB Document 2         Filed 07/09/19 Page 1 of 14 PageID #: 3




                 IN THE UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF ARKANSAS
                            ______ DIVISION

KENNY GIPSON, JR.                                                Plaintiff

      v.                         No. ______________

BRIAN DAVIS, Individually and in his
Official capacity as an employee of the Baxter
County Sheriff’s Department;
MIKE HOLLAND, Individually and in his
Official capacity as an employee of the Baxter
County Sheriff’s Department;
JOHN MONTGOMERY, Individually and in
his Official capacity as the Baxter County Sheriff;
and the BAXTER COUNTY SHERIFF’S
DEPARTMENT                                                       Defendants

                                   COMPLAINT

      NOW COMES, Plaintiff, Kenny Gipson, Jr., by and through his attorney, John

Ogles, for his cause of action states as follows:

                      I.     JURISDICTION AND VENUE

      1.      This action arises under the United States Constitution, particularly

under the Fourth and Fourteenth Amendments, under law, particularly the Civil

Rights Act of 1871 and 42 U.S.C. §1983. This Honorable Court has jurisdiction by

                                           1
  Case 3:19-cv-03050-TLB Document 2        Filed 07/09/19 Page 2 of 14 PageID #: 4




virtue of 28 U.S.C. §§1331 and 1367. Venue is founded in this Court upon 28 U.S.C.

§1391 as the acts and actions of which Plaintiffs complains arose in this District.

                                  II.   PARTIES

      2.     At all relevant times, Kenny Gipson, Jr. (hereinafter referred to as

Gipson), was a citizen of the United States of America and was, therefore entitled to

all legal and constitutional rights afforded citizens of the United States of America.

At all relevant times, Gipson resided at 26 Justin Lane, Mountain Home, Baxter

County, Arkansas 72653.

      3.     Baxter County is a local governmental subdivision of the State of

Arkansas, and as such is a person amendable to suit under 42 U.S.C. §1983 and

A.C.A. §16-123-101 et seq.

      4.     At all relevant times, Brian Davis, Individually and in his Official

Capacity as an employee of the Baxter County Sheriff’s Department (“Davis”) was

employed by the Baxter County Sheriff’s Department as a law enforcement officer,

and was acting under the color of state law, within the scope of his employment on

the morning of September 6, 2018. Prior to September 6, 2018, Davis was ostensibly

trained in police work, including by not limited to, the Fourth Amendment of the

United States Constitution, and was fully apprised of Baxter County Sheriff’s rules

and regulations.




                                          2
  Case 3:19-cv-03050-TLB Document 2        Filed 07/09/19 Page 3 of 14 PageID #: 5




      5.     At all relevant times, Mike Holland, Individually and in his Official

Capacity as an employee of the Baxter County Sheriff’s Department (“Holland”)

was employed by the Baxter County Sheriff’s Department (hereinafter “BCSD”) as

a law enforcement officer, and was acting under the color of state law, within the

scope of his employment on the morning of September 6, 2018. Prior to September

6, 2018, Holland was ostensibly trained in law enforcement work, including by not

limited to, the Fourth Amendment of the United States Constitution, and was fully

apprised of Baxter County Sheriff’s rules and regulations.

      6.     At all relevant times, John Montgomery, Individually and in his

Official capacity as the Baxter County Sheriff (“Montgomery”) was elected by the

residents of Baxter County, Arkansas as the Sheriff. Montgomery acted under the

color of state law, and within the scope of his employment and election on

September 6, 2018, therein and to the present time. At all relevant times,

Montgomery had the ultimate responsibility within the Baxter County Sheriff’s

Department for the protection of life, perseveration of law and order, investigation

of crimes, and the enforcement of state and county laws, rules, and ordinances. He

had a duty to uphold the United States Constitution at all times. At all relevant

times, the Baxter County Sheriff’s Department functioned as an apparatus within

Baxter County, and functioned as an extension of the County, providing law

enforcement throughout.

                                          3
  Case 3:19-cv-03050-TLB Document 2        Filed 07/09/19 Page 4 of 14 PageID #: 6




      7.     At all relevant times, including September 6, 2018, and for years prior

thereto, Montgomery had final policy-making authority in terms of creating,

adopting, implementing and/or enforcing policies within Baxter County, whether

formal or informal. At all relevant times, including September 6, 2018, and for the

time since being elected, Montgomery had final decision-making authority in terms

of training, supervision, control, and discipline of Baxter County Sheriff’s Officers

and Deputies.

      8.     On September 6, 2018, and at all relevant times, all BSCD Deputies,

including Davis and Holland, were required to be apprised of the Fourth Amendment

of the United States Constitution, the proper use of force, and were required to follow

all BSCD policies at all times.

      9.     At all relevant times, BSCD was located inside the County of Baxter,

State of Arkansas, and was the employer of the individually named defendants. The

BSCD is empowered, funded and directed to pay a §1983 Civil Rights judgment for

compensatory damages, actual damages, and attorney fees for which any county

employee acting within the scope of his or her employment is found liable. The

BSCD is an indemnification party for those liable in the acts of which plaintiff

complains.

      10.    At all relevant times, the BSCD was insured against lawsuits premised

upon the actions or omissions of its police officers, within the scope of employment,

                                          4
  Case 3:19-cv-03050-TLB Document 2        Filed 07/09/19 Page 5 of 14 PageID #: 7




which constitute violations of citizens’ civil rights. The acts of which plaintiff

complains constitute a civil rights lawsuit against Baxter County, and Baxter County

employed defendants. Baxter County is a primary or secondary indemnification

party regarding the acts of the Baxter County employed defendants of which plaintiff

complains.

                                   III.   FACTS

      11.    All of the allegations previously pled herein are re-alleged as though

stated word for word.

      12.    John Montgomery, as the duly elected and legally constituted Sheriff

of Baxter County, Arkansas, has the ultimate responsibility within the Baxter County

Sheriff’s Department for the protection of life and property, preservation of law and

order, investigation and suppression of all crimes, the enforcement of State Laws

and County Ordinances, and overall operation of the Baxter County law enforcement

officers and deputies.

      13.    The Montgomery’s duties and responsibilities, with respect to the

deputies within the Patrol Division, include but are not limited to: hiring, training,

supervision, discipline, and transfers between the different divisions.

      14.    John Montgomery is responsible for managing the day to day

operations of the BSCD in compliance with the requirements of the United States

Constitution, federal laws, the Arkansas Constitution, state laws, and county laws.

                                          5
  Case 3:19-cv-03050-TLB Document 2         Filed 07/09/19 Page 6 of 14 PageID #: 8




       15.      John Montgomery as the chief decision maker and final policy maker

for the Sheriff’s Office, including but not limited to, Patrol Division, with respect to

such decisions as hiring, training, supervision, disciplinary actions, transfers, and

termination.

       16.      Baxter County is a local governmental subdivision of the State of

Arkansas, and as such is a person under 42 U.S.C. §1983 and the Arkansas Civil

Rights Act and is amenable to suit thereunder.

       17.      As a governmental entity, Baxter County is not entitled to qualified

immunity.

       18.      John Montgomery is also being sued in his individual capacity for his

actions and inactions which were a moving force behind the deprivations of Gipson’s

civil rights.

       19.      John Montgomery has the authority to make decision with respect to

how the patrol deputies who have contact, handle, and deal with citizens, detainees,

and arrestees.

       20.      Davis and Holland responded to a 911 call at 26 Justin Lane, Mountain

Home, AR, 72653, on September 6, 2018. Prior to this phone call, Gipson was in his

bedroom huffing compressed air.




                                           6
  Case 3:19-cv-03050-TLB Document 2        Filed 07/09/19 Page 7 of 14 PageID #: 9




      21.    Gipson is an addict, and his mother, Brenda Gipson, wanted him to get

help. She called the 911 in hopes that the paramedics would take him to the hospital.

The paramedics called the Baxter County Sheriffs to assist with transportation.

      22.    At some point after the officers arrived, Gipson agreed to talk with the

paramedics on scene.

      23.    Gipson walked past all the officers in the house and attempted to go out

the garage door where he was subdued with several tasers. As a result of the Baxter

County officers and deputies tasering Gipson, his head violently jerked and slammed

into the concrete driveway. The officers and deputies repeatedly and continuously

sent Gipson shocks with their tasers until their taser guns were empty.

      24.    Gipson can be heard begging the officers to “please let me up, it hurts

so bad”. Instead the officers proceeded to hold Gipson to the ground, restricting his

breathing and mobility. There was a puddle of blood in the driveway resulting from

the violent fall from the taser, and the officers subduing him.

      25.    Following this ordeal, Gipson was transferred to the Baxter County

Hospital where he was put on a ventilator, then driven to St. Vincent’s Hospital in

Little Rock, Arkansas, and admitted to the Intensive Care Unit (“ICU”).

      26.    Gipson remained on a ventilator for thirty (30) days in the ICU in a

coma. On October 8, 2018, Gipson was taken off the ventilator, and was given a

tracheotomy, while being fed through a stomach tube.

                                          7
 Case 3:19-cv-03050-TLB Document 2        Filed 07/09/19 Page 8 of 14 PageID #: 10




      27.    Gipson suffered injury to his brain, and as a result, the surgeon had to

remove a large portion of his skull.

      28.    As a result of Davis’s and Holland’s gross misconduct, the plaintiff

suffered physical damage and injury.

                                  IV.   COUNT I

                               BRIAN DAVIS
                      EXCESSIVE FORCE IN VIOLATION
                       OF THE FOURTH AMENDMENT

      29.    All of the allegations previously pled herein are re-alleged as though

stated word for word.

      30.    Gipson’s right to be free of unreasonable force as protected by the

Fourth Amendment was clearly and well established for more than two decades prior

to the complained of incident.

      31.    Davis was aware of Gipson’s right to be free of unreasonable force.

      32.    Davis wrongfully using his taser on Gipson was purposeful and

knowing use of force and objectively unreasonable.

      33.    Davis used excessive force against Gipson, causing severe injury, pain,

suffering, embarrassment, and incarceration.

      34.    Davis knew that he was violating Gipson’s right to be free of

unreasonable force.




                                         8
 Case 3:19-cv-03050-TLB Document 2        Filed 07/09/19 Page 9 of 14 PageID #: 11




      35.   The force used by Davis was unnecessary and unreasonable and was

therefore, in violation of Gipson’s Fourth Amendment Rights. Therefore, Davis is

liable to Plaintiff in damages pursuant to 42 U.S.C. §1983, including pain and

suffering and punitive damages. Davis is not entitled to qualified immunity.

      36.   Plaintiff acted in a manner any responsible person would have under

the circumstances.

                                V.     COUNT II

                            MIKE HOLLAND
                     EXCESSIVE FORCE IN VIOLATION
                      OF THE FOURTH AMENDMENT

      37.   All of the allegations previously plead herein are re-alleged as though

stated word for word.

      38.   Gipson’s right to be free of unreasonable force as protected by the 4th

Amendment was clearly and well established for more than two decades prior to the

complained of incident.

      39.   Holland was aware of Gipson’s right to be free of unreasonable force.

      40.   Holland wrongfully using his taser on Gipson was purposeful and

knowing use of force and objectively unreasonable.

      41.   Holland used excessive force against Gipson, causing severe injury,

pain, embarrassment, and incarceration.




                                          9
Case 3:19-cv-03050-TLB Document 2          Filed 07/09/19 Page 10 of 14 PageID #: 12




      42.    Holland knew that he was violating Gipson’s right to be free of

unreasonable force.

      43.    The force used by Holland was unnecessary and unreasonable, and was

therefore, in violation of Gipson’s Fourth Amendment Rights. Therefore, Holland is

liable to Plaintiff in damages pursuant to 42 U.S.C. §1983, including pain and

suffering and punitive damages. Holland is not entitled to qualified immunity.

      44.    Plaintiff acted in a manner any reasonable person would have under the

circumstances.

                                 VI.    COUNT III

                      JOHN MONTGOMERY
               FAILURE TO TRAIN, SUPERVISE AND
      DISIPLINE BSCD, AND FOR MAINTAINING A WIDESPREAD
                  CUSTOM OF EXCESSIVE FORCE

      45.    All of the allegations previously pled herein are re-alleged as though

stated word for word.

      46.    At all relevant times, John Montgomery, with reckless and deliberate

indifference to the constitutional rights of the citizens of the county of Baxter failed

to adequately train, supervise, discipline BSCD officers, and maintained a

widespread “custom” of excessive force, so as to constitute an informal policy.

                           VII. COUNT IV
                 SUBSTANTIVE DUE PROCESS VIOLATIONS




                                          10
Case 3:19-cv-03050-TLB Document 2        Filed 07/09/19 Page 11 of 14 PageID #: 13




        47.   All of the allegations previously pled herein are re-alleged as though

stated word for word.

        48.   The Due Process Clause of the Fourteenth Amendment forbids the

County from depriving any person, life liberty or property without due process of

the law.

                                VIII. COUNT V
                              STATE LAW CLAIMS

        49.   All of the allegations previously pled herein are re-alleged as though

stated word for word.

        50.   Arkansas’ crime victim’s civil liability statute, Ark. Code Ann. §16-

118-107 provides a civil cause of action to “[a]ny person injured or damaged by

reason of conduct of another person that would constitute a felony under Arkansas

law.”

        51.   A.C.A. §5-13-203, provides a person commits battery in the third

degree if with the purpose of causing physical injury to another person, the person

causes physical injury to any person; or the person recklessly causes physical injury

to another person.

        52.   Davis and Holland purposely and recklessly, and not for any legitimate

penal reason or purpose, caused physical injury to Gipson.

        53.   In addition to Davis’ and Holland’s actions, Gipson also seeks redress

for John Montgomery’s decision as the County policy maker and final decision
                                         11
Case 3:19-cv-03050-TLB Document 2          Filed 07/09/19 Page 12 of 14 PageID #: 14




maker with regard to the Baxter County Sheriff’s Department which has the force

and effect of policy for the County.

                     IX.        DEMAND FOR A JURY TRIAL

      54.    Plaintiff hereby requests a trial by a jury.

                           X.     DEMAND AND PRAYER

      55.    All of the allegations previously pled herein are re-alleged as though

stated word for word.

      56.    Plaintiff sustained personal injuries and damages as a result of the acts,

omissions, customs and policies complained of herein.

      57.    Plaintiff is entitled to the following damages:

             A.    Compensatory damages for violation of his rights, privileges,

      and immunities protected by the United States and Arkansas Constitutions;

             B.    Compensatory damages for his pain and suffering and emotional

      distress;

             C.    The full extent of the injuries he sustained;

             D.    Any pain or suffering, mental anguish experience in the past and

      reasonably certain to be experienced in the future;

             E.    The value of any earnings, earning capacity, profits, or salary lost

      in the past and that are reasonably certain to be lost in the future; and

             F.    For any property damage he sustained;

                                          12
Case 3:19-cv-03050-TLB Document 2        Filed 07/09/19 Page 13 of 14 PageID #: 15




      58.    The injuries described herein have been suffered in the past and will be

continuing in the future.

      WHEREFORE, Plaintiff, Kenny Gipson, Jr., by and through his attorneys,

Ogles Law Firm, P.A., and B. Jeffery Pence, request judgment against the

Defendants and each of them:

             1.    That Defendants be required to pay Plaintiff’s compensatory

      damages:

             2.    That Defendants be required to pay actual damages;

             3.    That Defendants be required to pay attorneys’ fees per 42 U.S.C.

      §1988; and

             4.    That Plaintiff have any other such proper relief as this Honorable

      Court deems just and proper.

      Further, Plaintiffs’ compensatory injuries and damages exceed $100,000.00.

      Plaintiff also asks for punitive damages to be assessed against Defendants for

the above reasons mentioned for Defendants intentional course of conduct for the

purpose of causing damage and embarrassment to Plaintiff all in excess of

$100,000.00.




                                         13
Case 3:19-cv-03050-TLB Document 2   Filed 07/09/19 Page 14 of 14 PageID #: 16




                                         Respectfully submitted,

                                         John Ogles
                                         Arkansas Bar No. 89003
                                         Texas Bar No. 00797922
                                         Ogles Law Firm, P.A.
                                         200 S. Jeff Davis
                                         Post Office Box 891
                                         Jacksonville, Arkansas 72078
                                         501-982-8339 (p) 501-985-1403 (fax)

                                         Attorney for Plaintiff




                                    14
